Citation Nr: 0500999	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-10 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for 
residuals of lumbar laminectomies with a herniated nucleus 
pulposus (HNP) and degenerative disc disease (DDD), prior to 
January 8, 2003.  

2.  Entitlement to a rating in excess of 40 percent for 
residuals of lumbar laminectomies with a HNP and DDD, from 
January 8, 2003.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1972 to March 
1975.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 2002 rating action that granted 
an increased rating from 10 percent to 20 percent for 
residuals of lumbar laminectomies with a HNP and DDD.  A 
Notice of Disagreement was received in July 2002, and a 
Statement of the Case (SOC) was issued subsequently that 
month.  In a Substantive Appeal, received in August 2002, the 
veteran requested a Board hearing in Washington, D.C.

By rating action of March 2003, the RO increased the rating 
of the veteran's residuals of lumbar laminectomies with a HNP 
and DDD from 20 percent to         40 percent, effective 
January 8, 2003; the matter of a rating in excess of 40 
percent remains for appellate consideration.  A Supplemental 
SOC was issued subsequently in March 2003.  In April 2003 
written argument, the veteran claimed a rating in excess of 
20 percent for residuals of lumbar laminectomies with a HNP 
and DDD prior to January 8, 2003.  A SSOC was issued in May 
2003, reflecting the RO's denial of a rating in excess of 20 
percent prior to January 8, 2003.

In January 2004, the Board notified the veteran of a Board 
hearing that had been scheduled for her in Washington, D.C. 
for a date in March.  In a written statement that was 
received in February 2004, the veteran canceled the Board 
hearing.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on her part, is required.

As a final preliminary matter, the Board notes that, in her 
February 2004 statement, the veteran appears to be claiming a 
total disability rating based on individual unemployability 
due to service-connected disability.  As that issue has not 
been adjudicated by the RO, it is not properly before the 
Board for appellate consideration at this time; hence, it is 
referred to the RO for appropriate action.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  These 
provisions include enhanced duties to notify and assist 
claimants.
   
By regulatory amendment effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
rating intervertebral disc syndrome (IVDS), as set forth in 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293; 67 Fed. Reg. 
54345-54349, August 22, 2002.  Effective September 26, 2003, 
substantive changes were made to the schedular criteria for 
rating diseases and injuries to the spine (38 C.F.R. § 4.71a, 
DCs 5235 to 5243; 68 Fed. Reg. 51443, August 27, 2003).  The 
Board notes that the veteran last underwent VA examination in 
January 2003.  However, as adjudication of the claim must 
involve consideration of both the former and revised 
applicable rating criteria, with due consideration given to 
the effective date of the change in criteria (see VAOPGCPREC 
07-03 and 03-00), medical findings fully responsive to the 
revised rating criteria are needed to properly adjudicate the 
claim for a higher rating, at each stage, on appeal.  

Hence, the RO should arrange for the veteran to undergo 
orthopedic and neurological examination of her low back at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled VA 
examinations(s), without good cause, shall result in denial 
of the claims for increase.  See 38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for any scheduled examination(s), the RO must obtain 
and associate with the claims file copy(ies) of any notice(s) 
of the date and time of the examination(s) sent to her by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain all outstanding VA medical 
records.  The evidence indicates continuing treatment of the 
veteran at the VA Medical Center (VAMC) in Hampton and 
Richmond, Virginia.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain from the Richmond VAMC any outstanding 
records of medical treatment and evaluation for a back 
disability from November 1999 to the present time, and from 
the Hampton VAMC all outstanding records of medical treatment 
and evaluation for a back disability from August 2002 to the 
present time, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.  

Appellate review also discloses that the veteran has been 
receiving Social Security Administration (SSA) disability 
benefits since December 1998.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, when the VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; also, Lind v. 
Principi,   3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that, prior to arranging for the abovementioned VA 
examination of the veteran, the RO should obtain and 
associate with the claims file a copy of the SSA decision 
awarding the veteran disability benefits, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, 
the RO should give the veteran and her representative another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying her that she has a full 
one-year period for response (of which she was not previously 
notified).  See 38 U.S.C.A § 5103; but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should also 
request the veteran to submit all evidence in her possession.  
After providing the required notice, the RO should obtain any 
additional evidence for which she provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain copies of all 
records of medical treatment and/or 
evaluation of the veteran for residuals 
of lumbar laminectomies with a HNP and 
DDD from the Richmond VAMC from November 
1999 to the present time, and from the 
Hampton VAMC from August 2002 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the veteran and 
her representative a letter requesting 
her to provide sufficient information and 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain that 
she has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

4.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA neurological 
and orthopedic examinations of her lumbar 
spine.  The neurological examination 
should be conducted first, and that 
examination report made available to the 
VA orthopedic examiner in conjunction 
with his examination of the veteran.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and each examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include  X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.    

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back - to specifically include any 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  

The orthopedic examiner should conduct 
range of motion testing of the veteran's 
low back (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  He should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, he should indicate 
the point at which pain begins.  He 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the low back due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer opinions, 
with respect to the veteran's residuals 
of lumbar laminectomies with a HNP and 
DDD, as to whether (a) over any 12 month 
period from September 2002 to the present 
time, she experienced or experiences  
"incapacitating episodes" due to her 
low back disability having a total 
duration of at least 4 weeks but less 
than  6 weeks, or at least 6 weeks (an 
"incapacitating episode" being a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician); 
(b) at any time from May 2001 to the 
present time, there was or is favorable 
or unfavorable ankylosis of the entire 
thoracolumbar spine; and (c) at any time 
from May 2001 to the present time, there 
was or is complete bony fixation 
(ankylosis) of the spine at a favorable 
angle; or at an unfavorable angle, with 
marked deformity and involvement of major 
joints (Marie-Strumpell type), or without 
other joint involvement (Bechterew type).

6.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies )of any notice(s) of the 
date and time of the examination(s) sent 
to her by the pertinent VA medical 
facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any examination(s), 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, in adjudicating the claims, 
the RO should document its specific 
consideration of the former and revised 
applicable criteria for rating diseases 
and injuries to the spine, as 
appropriate.

9.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish her and 
her representative an appropriate SSOC 
that includes citation to all additional 
legal authority considered-to 
specifically include the revised 
applicable criteria for rating diseases 
and injuries to the spine-and clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


